DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Colin Fowler on 3/22/2022 to amend claim 31, to replace the semicolon at the end of claim 31 with a period.

The application has been amended as follows: 
Amendments to the Claims:
31. (Currently Amended) The apparatus of claim 21, further comprising: 
a controller; 
a plurality of thermometers positioned at a number of locations both internally and externally to the insulated container and in communication with the controller; 
a humidity sensor mounted internally to the insulated container and in communication with the controller; 
a gyroscope sensor mounted to the insulated container and in communication with the controller; 
a geo-positioner mounted to the insulated container and in communication with the controller; 

a network communicator mounted to the insulated container and in communication with the controller, and providing data from other components in communication with the controller to an external network[[;]].


Reasons for Allowance
Regarding the previous double patenting rejection. The terminal disclaimer filed on 2/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 15/564,424 (now issued as US Patent No. 10,752,424) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claims 21-40 are allowed.
The following is an examiner's statement of reasons for allowance: The examiner finds the amendments made by the applicant in the claims dated 2/23/2022  overcome the previous rejection under 35 U.S.C. 112 and the terminal disclaimer dated 2/23/2022  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 15/564,424 (now issued as US Patent No. 10,752,424) overcomes the previous double patenting rejection for independent claims 21, the claims stand allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763